Citation Nr: 1447057	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-17 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable rating for a scar of the right upper extremity and a scar of the left upper extremity.

3.  Entitlement to a rating in excess of 10 percent for status post ulnar transplant of the right upper extremity.

4.  Entitlement to a rating in excess of 10 percent for status post ulnar transplant of the left upper extremity.

5.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  Throughout the period of the claim, the  scar of the left upper extremity and the scar of the right upper extremity have been painful. 

2.  Throughout the period of the claims, the Veteran's left and right status post ulnar transplant disabilities have more closely approximated mild incomplete paralysis of the ulnar nerves than moderate incomplete paralysis of the ulnar nerves. 

3.  Throughout the period of the claim, the Veteran's hearing impairment has been no worse than Level I in the right ear and Level I in the left ear.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral upper extremity scars warrant a rating of 10 percent, but not higher, throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Code 7804 (2013).

2.  The criteria for a rating in excess of 10 percent for status post ulnar transplant of right upper extremity have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8516 (2013).

3.  The criteria for a rating in excess of 10 percent for status post ulnar transplant of left upper extremity have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8516 (2013).

4.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter mailed in October 2011, prior to the initial adjudication of the claims in December 2011.  The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded appropriate VA examinations to address the severity of his service-connected disabilities in October and November 2011.  The Veteran has not asserted, and the evidence does not show, the above noted disabilities have increased in severity since the most recent examinations.  The Veteran was afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims. 

II.  General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

III.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

IV.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the above noted service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to these disabilities.  

A.  Scars of the Upper Extremities

The Veteran's right and left upper extremity scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7802.

Under the criteria for rating skin disabilities, scars, other than on the head, face, or neck, that are deep and nonlinear warrant a 10 percent rating if the area or areas affected are at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Scars, other than on the head, face, or neck, that are superficial and nonlinear warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802.

A 10 percent rating may also be assigned for one or two scars that are unstable or painful.  A 20 percent rating is warranted when there are three or four scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The Veteran was granted service connection for left and right upper extremity scars in a May 2005 rating decision.  In July 2011, he claimed the disabilities warranted an increased rating.  In the December 2011 rating decision on appeal, the noncompensable ratings previously assigned for the left and right upper extremity scars were confirmed and continued.  The Veteran initiated an appeal of the assigned disability ratings.

The Veteran was afforded a VA examination in November 2011.  During this examination, the examiner indicated the Veteran's upper extremity scars were neither unstable nor painful.  The Veteran was noted to have a right upper extremity linear scar that measured 12 x .1 centimeters.  He was also noted to have a left upper extremity linear scar that measured 16 x .1 centimeters.  

In his notice of disagreement (NOD), the Veteran indicated he continuously treats his scars with massage therapy to prevent scar tissue from becoming hard, as this could result in additional trauma to the underlying ulnar nerves.  The Veteran also indicated he has felt emotional trauma associated with peoples' reactions to his scars.  Further, the Veteran stated he experiences "great pain" when cold air touches his scars.   

Although the November 2011 VA examiner found no evidence of painful or unstable scars, the Veteran has reported that he does experience pain when exposed to cold temperatures.  The Veteran is certainly competent to report that he noticed pain along his scars.  In the Board's opinion, the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Board has determined the Veteran's bilateral upper extremity scars warrant a 10 percent rating throughout the pendency of the claim.  The evidence does not indicate the Veteran's upper extremity scars are either deep or non-linear, and the Veteran has not disputed this fact.  As such, a compensable evaluation under Diagnostic Code 7801 or 7802 is not warranted.  Additionally, the evidence does not show more than two-service connected scars.  Therefore, a higher evaluation is also not warranted under Diagnostic Code 7804.  For these reasons, the Board finds that a rating in excess of 10 percent for the service-connected upper extremity scars is not warranted for any portion of the period on appeal.

B.  Bilateral Status Post Ulnar Transplant

The Veteran's right and left upper extremity status post ulnar transplant disabilities are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8516.

A 60 percent evaluation is warranted for complete paralysis of the ulnar nerve of the major upper extremity, a 40 percent evaluation is appropriate for severe incomplete paralysis of the ulnar nerve of the major upper extremity, and a 30 percent evaluation is warranted for moderate incomplete paralysis of the ulnar nerve of the major upper extremity.  A 50 percent evaluation is warranted for complete paralysis of the ulnar nerve of the minor upper extremity, a 30 percent evaluation is appropriate for severe incomplete paralysis of the ulnar nerve of the minor upper extremity, and a 20 percent evaluation is warranted for moderate incomplete paralysis of the ulnar nerve of the minor upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  Diagnostic Codes 8616 and 8716 are Diagnostic Codes that apply to neuritis and neuralgia of the ulnar nerve.  The schedular criteria are the same as those for Diagnostic Code 8516 as set forth above.  38 C.F.R. § 4.124a, Diagnostic Codes 8516, 8616, 8716 (2013).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Note Diseases of the Peripheral Nerves.

Handedness for the purpose of a dominant rating will be determined by the evidence of record or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2013).

The Veteran was granted service connection for left and right upper extremity status post ulnar transplant in a May 2005 rating decision.  In July 2011, he claimed the disabilities warranted an increased rating.  In the December 2011 rating decision on appeal, a 10 percent rating was assigned for the right upper extremity, and the previously assigned 10 percent rating for the left upper extremity was confirmed and continued.  The Veteran initiated an appeal of the assigned disability ratings.

For the reasons explained below, the Board has determined that a rating in excess of 10 percent is not warranted for the Veteran's right or left upper extremity status post ulnar transplant disabilities for any portion of the claims.

The Veteran underwent an electromyography (EMG) on February 19, 2010, to assess the nerve conduction velocities in his upper extremities.  The EMG revealed a decreased nerve conduction velocity of the left and right ulnar nerves, which the clinician found to be consistent with a cubital tunnel syndrome at the elbows.  The February 2010 EMG report indicates a normal velocity is greater than 40 meters per second (M/s).  The report indicates the Veteran's left and right below the elbow findings were 37.9 and 31.5 M/s respectively.  In sum, the clinician indicated the Veteran's EMG revealed normal muscles of the right and left upper extremities, shoulders, and paraspinal muscles. 

In a November 2011 VA examination, the Veteran reported progressive numbness, tingling, and weakness in both hands.  He also reported his hands cramp up after weed whacking and other manual labor.  Physical examination revealed normal motor strength, 5/5, in the upper extremities both proximally and distally.  The Veteran had normal muscle bulk and tone, as the examiner found no evidence of muscle atrophy.  Deep tendon reflexes were also normal, 2+, throughout.  Sensation was decreased to light touch at the C6-8 (hand/fingers) level bilaterally; however, the examiner indicated sensation was otherwise normal at the shoulder and forearm levels.  The examiner determined the Veteran's symptoms evidenced a mild incomplete paralysis of the ulnar nerves. 

After careful review of the evidence, the Board finds that the criteria for an evaluation greater than 10 percent for the Veteran's right and left upper extremity status post ulnar transplant disabilities are not met.  The Veteran's upper extremity neurological deficits manifest as tingling, weakness, and numbness in the ulnar digits, as well as a decreased light touch sensation.  A February 2010 electrodiagnostic test noted decreased nerve conduction velocities, consistent with ulnar nerve cubital tunnel syndrome.  Some sensation remains, and testing demonstrated no loss of strength or decrease in deep tendon reflexes.  Moreover, the November 2011 VA examiner assessed the Veteran's condition as a mild bilateral ulnar incomplete paralysis.  In sum, the evidence demonstrates that the impairment in each upper extremity does not more nearly approximate moderate than mild incomplete paralysis of the ulnar nerve.  Therefore, neither disability warrants a higher schedular rating.

C.  Hearing Loss

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a)  When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

By way of background, the Veteran was initially awarded service connection for bilateral hearing loss in a January 2005 rating decision, and a noncompensable evaluation was assigned.  In July 2011 the Veteran filed a claim for an increased rating.  Following a VA examination, the RO continued the noncompensable evaluation in a December 2011 rating decision.  The Veteran initiated an appeal of the noncompensable rating. 

In response to his claim, the Veteran was afforded a VA examination in October 2011.  On examination, puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
35
50
55
LEFT
10
25
45
50

Speech recognition was 96 percent in the right ear, and 98 percent in the left ear. 

Applying the values above to Table VI results in a Level I Roman numeral designation for the right ear and Level I Roman numeral designation for the left ear.  Application of a Level I designation and Level I designation to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In accordance with this decision, the October 2011 examiner stated that the Veteran had no functional impact resulting from his hearing loss.  

It is noted that the Veteran asserts testing in a soundproof booth is not representative of the difficulty he experiences hearing in real world situations; however, VA's policy of conducting audiometry testing in a sound-controlled room was upheld in Martinak.  Id. at 454. 

On review of the file, it is evident the criteria for a compensable rating under Diagnostic Code 6100 are not met.  Although the audiological evaluation clearly shows the Veteran has hearing loss, the hearing loss has not yet met the compensable level under the rating schedule.  Thus, a compensable rating for bilateral hearing loss is not warranted under the schedular criteria. 

D.  Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran in the form of correspondence, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code.  

Consideration has been given to assigning a staged rating for the disabilities decided herein; however, as explained above, the evidence does not show the disabilities on appeal have substantially fluctuated in severity over the pendency of the appeal period.  As such, a staged rating is not applicable in this case.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disabilities, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from these individual disabilities or from the Veteran's service connected disabilities in combination would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


						(CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that the Veteran's scars of the upper extremities warrant one rating of 10 percent, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a disability rating higher than 10 percent for status post ulnar transplant of the right upper extremity is denied.

Entitlement to a disability rating higher than 10 percent for status post ulnar transplant of the left upper extremity is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


